UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6331


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

COURTNEY ANTHONY BAILEY,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:05-cr-00099-AW-1; 8:07-cv-00290-AW)


Submitted:    August 17, 2009                 Decided:   August 26, 2009


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Courtney Anthony Bailey, Appellant Pro Se. Chan Park, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Courtney Anthony Bailey seeks to appeal the district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive      28    U.S.C.A.      § 2255       (West   Supp.         2009)        motion,       and

dismissing it on that basis.                   The order is not appealable unless

a     circuit        justice     or       judge      issues        a        certificate           of

appealability.         28 U.S.C. § 2253(c)(1) (2006); Reid v. Angelone,

369    F.3d     363,     369    (4th       Cir.     2004).             A     certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).       A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional         claims   by       the    district   court           is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                         We have

independently reviewed the record and conclude that Bailey has

not    made     the    requisite         showing.        Accordingly,               we     deny    a

certificate of appealability and dismiss the appeal.

              Additionally,         we    construe    Bailey’s             notice     of    appeal

and    informal       brief    as    an    application        to       file     a    second       or

successive motion under 28 U.S.C.A. § 2255.                                United States v.

Winestock, 340 F.3d 200, 208 (4th Cir. 2003).                                   In order to

                                                2
obtain    authorization        to    file     a    successive         § 2255     motion,    a

prisoner     must     assert         claims       based     on    either:         (1) newly

discovered      evidence,       not      previously          discoverable          by     due

diligence, that would be sufficient to establish by clear and

convincing      evidence     that,      but       for     constitutional         error,    no

reasonable factfinder would have found the movant guilty of the

offense; or (2) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review.           28 U.S.C.A. § 2255(h) (West Supp. 2009).

Bailey’s     claims     do     not    satisfy       either       of    these      criteria.

Therefore, we deny authorization to file a successive § 2255

motion.

            We dispense with oral argument because the facts and

legal    contentions     are     adequately         presented         in   the    materials

before    the   court    and    argument          would    not   aid       the   decisional

process.

                                                                                  DISMISSED




                                              3